Case 2:20-cv-00008-CL                         Document 2        Filed 01/02/20            Page 1 of 6




                                       UNITED STATES DISTRlCT COURT
                                            DISTBJCT OF OREGON
                                          PORTLAl'ID DIVISION




                                                                        CiYil Case N 0.          :).   ·.'JO-Gu -a.:o:J8- Cl.
                                                                         4
                                                                        (~   0   be assigned by Clerk of the Cour~
 (Enter full name of plaint::1J'fs))
                                                                        PRISO"N-:ER CIVTI, RIGHTS
                     Plaintiff(s),                                      C01Yll'LAINT

           v.


{°/:IR1sTo{?r/FR [p,ANCQ, ffARB,,Y
 &t2tdrJ.fMf1:v, W'i"tc·s: t,-YDc-
 (Ent£T full na.me oj ALL defer.da.r..t(s))


                     Defendant(s).

                                                          I.

         A.        Have you brought any other action or appeal in a court of the United States whi1a a
                   prisoner?

                            .Yesl(l                      No □

         B.        If your answer to A is yes, how many?             f .  Describe the lawsuit(s) in ihe
                   space below. (If there is more than on.e lawsuit, describe the additional lawsuits on
                   another piece ofpaper, using the same outline.)

                   1.        Pa.rties to the previous lawsuit:    :5" HER.I f'f t.....AiZRY l3 l-A ,✓ To N

                             P!Eintiff(s):      L,) /5   ;J11v/ c rJ EZ..        Co N?;\ LE'S ,R

CIVIL RIGHTS COMPLAINT                                                                                           Pagel
Revised: April 24, 2008
 Case 2:20-cv-00008-CL                  Document 2                     Filed 01/02/20                Page 2 of 6




                                      56e( ,'{(
                          Defendant(s):          CY el,:,,w-/on        ka. ,·
                          De.,rlir1fcs GwdX Ad.urf iJa,'./
                                                     /')


                 2.       Court:
                                   '
                                    ul j fc /1/
                                             ?
                 3.       DocketNumber: - - - - - - - - - - - - - - ~ - - -
                 4.       Name of judge to whom case was assigned:                          A t1,J,1fl    .:Cf\ (.-1, cru
                 5.       Disposition (Was the case dismissed? \Vas it appealed? Is it still pending?)

                          (c,,e £.t.n, d r'st,,1/55cJ c/oc                         f-   0   rXF/         ,e vlc,l;J5·-fio11
                          of   Cje1e1k~,1ce rep4-uJ,:r i:t                                  ~,s          cJd Pea 1r:.cl
                          ±':' fY'-k. /7 /:J fla .CJ.
                                           I          ·t         r' CLI I       L1((/(Z     ciJ.§fW      I:;, '5'<:'cLi
                 6.       Appro:dmate date of filing:                 _s~L~,{~J~t-=Jo::=-)-<f,________
                 7.       Approximate date of disposition: ~J,,~c_;~j_J..,
                                                                      _________



                                                                TI.

        A.       Place of confmement: -'-"=-'~··_1,_________________

        B.       Is there a prisoner grievmce procedure in this institution?

                          YejYf                            No □

        C.       Have you filed a gdev~ce concem.ing the facts relating to this complc.int?

                          YesO

                          If your answer is no, explain why not:
                          1:k,'s i.s       r'tl± o.v1                  1'1'.1 CO.('Cefo           feel issue
                          if   ,5   ,;A-ea./i'1;tj,itG f>lo.,0:(lf!{' t12,'11;J a.ssuu feel
                                                           11
                          at    f;,, · rJ;J,H"f (tu2«:: Ct<,iit:Y 6 c <;fcr·e. Sju{-P

        D.      Is the grievance process completed?

                          YesO




CIVIL RIGHTS COMPLAINT                                                                                                    Page 2
Revised: April 24, 2008
 Case 2:20-cv-00008-CL                    Document 2           Filed 01/02/20         Page 3 of 6




       (In item A below place your name in the first blank and place your present address in the
                              1

second blank. Do the same for additional plaintiffs, if. any.)

         A.      Name of plaintiff:         i>JH.5    '7i;v\nre2 CJ00;::,,/e, ;Tc,
                  Security Identificaiion No.:       _,/'-"-ff_L-<-(--'7~)"----/_7--'-""6'--f(---------
                 Address: "DK.Ci            - 3"]8-.o F Ashwc:,,c;cY              tZcJ
                                   /'v le.eel th'£, or-L ·q 77 'I<

       (In item B, place thefulf name ofeach defendant, hfslh-e>r official position and his/her place
                                                                                             1

of employment.

         B.                                                    is employed as _ _ _ _ _ _ __

                                                            {,}oc;( t:c,uuk                  01;}01/t

                 Defendant        {,/;.,•,},/4;Jltu F(tfvnis employed as !ikafy:e,· Br'1/l!,d"r.
                 at
                      I
                          fJct't1-etf/ile
                                            I
                                                {{ucf(         GunlY otc;f?c 1           1




                 Defendant&; r CV   d«c(ltok1t1ev.i is employed as [h erl ,P,·e t-e,t;iJ•Nl
                 at   ,Pr111e Vl/le7 (r·c:c,t/ c:,,,bt(Y or7r11

                                                                                .----:--
                 Defendant        J':;.idf: 5 L Ycl:<          is employed as     / NU K         Dr, 'vet"
                 at   C•ctli.. {Di~tf y

                 Defendant __________ is employed as _ _ _ _ _ _ __




                 Additional defendants:
                                                -------------------
                 -----------------'-------------




CIVIL RIGHTS COMPLAINT                                                                                    Page 3
Re~,ised: April 24, 2008
 Case 2:20-cv-00008-CL             Document 2           Filed 01/02/20      Page 4 of 6




                                IV. STATENfENT OF CLATIVI

                                             Claim I

        State what right lliJ.der the Constitution, laws; or treaties of the United Statas has been
violated.




       Supporting Facts: (State here as briefly as possible the facts of your case. Describe how
each defendant is involved and when the conduct occurred. It is not necessary to give any legal
arguments or cite any cases or statutes.)




                                             Claim JI

        State what right under the Constitution, laws, or treaties of the United States has been
violated.




CrYIL RIGHTS COMPLAINT                                                                       Page 4
Revised: April 24, 2008
Case 2:20-cv-00008-CL             Document 2          Filed 01/02/20        Page 5 of 6




        Supporti.ng Facts: (State he.re. tis bdefly as po.sstblz the facts ofyc?tr case. Describe how
each defendant is involved and when. the conduct occurred.· It is not necessary io give any legal
argi.,ments or cite any cases or statutes.)




                                              Claim ill

        State what right mder the Constitution, laws, or treaties of the United States has been
violated.




       Supporti...D.g Facts: (State here as brieJ1y as poss~ble the f._ticts ofyour case. Describe how
each defendant is involved and When the conduct occurred: It is not necessmy to give any legal
arguments or cite any cases or statutes.)




CIVIL RIGHTS COMPLAINT                                                                          Page 5
Revis;:d: April 24, 2008
Case 2:20-cv-00008-CL             Document 2          Filed 01/02/20         Page 6 of 6




(Ifyou have additional claims, describe them on another piece ofpaper, using the same outline.)


                                          Y.    RELIEF

        State brier?v e.--cactly relief you are seeldng. Afake. no legal arguments. Cite no cases or·
statutes.




                                                /), iii   S:   (!~xzZo k f ((</ 7Y 7,;7
                                               (Sig-aature ofPlaintiff(s))




CIVIL RIGHTS COMPLAINT                                                                        Page 6
Revised: April 24·, 2008
